Exhibit 10.1
Execution Version
EXTENSION AND AMENDMENT NO. 2 TO
AMENDED AND RESTATED CREDIT AGREEMENT
          This Extension and Amendment No. 2, dated as of July 28, 2011 (this
“Amendment”), is entered into by and between Beazer Homes USA, Inc., a Delaware
corporation (the “Borrower”), and Citibank, N.A., in its capacity as lender (the
“Lender”) under the Amended and Restated Credit Agreement, dated as of August 5,
2009 (as amended by the Extension and Amendment No. 1, dated as of August 2,
2010, by and between the Borrower and the Lender and as further amended,
supplemented or otherwise modified through the date hereof, the “Credit
Agreement”), among the Borrower, the Lender, the Issuers party thereto and
Citibank, N.A., as administrative agent (the “Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Credit Agreement.
W I T N E S S E T H :
          WHEREAS, the Borrower and the Lender desire to amend the Credit
Agreement in order to effect the changes described below;
          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration (the receipt and sufficiency of which is hereby
acknowledged), the parties hereto hereby agree as follows:
          Section 1. Extension
          Pursuant to Section 2.19 of the Credit Agreement, the Borrower hereby
requests, and the Lender hereby consents to, the extension of the Termination
Date for a period of 364 days from the scheduled Termination Date in effect as
of the date hereof.
          Section 2. Amendments to the Credit Agreement
          The definition of “Termination Date” set forth in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
     “Termination Date” means August 2, 2012, subject, however, to earlier
termination in whole of the Aggregate Commitment pursuant to the terms of this
Agreement and to extension of such date as provided in Section 2.19.

 



--------------------------------------------------------------------------------



 



          Section 3. Conditions Precedent to the Effectiveness of this Amendment
          This Amendment shall become effective as of the date (the “Effective
Date”) when, and only when, each of the following conditions precedent shall
have been satisfied or waived by the Lender:
          (a) Executed Counterparts. The Agent shall have received this
Amendment duly executed by the Borrower, each Guarantor and the Lender.
          (b) Corporate and Other Proceedings. All corporate and other
proceedings, and all documents, instruments and other legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in all respects to the Lender.
          Section 4. Representations and Warranties
          On and as of the Effective Date, after giving effect to this
Amendment, the Borrower hereby represents and warrants to the Lender as follows:
          (a) each of the Borrower and the Guarantors has all necessary
corporate power and authority to execute and deliver this Amendment;
          (b) the execution and delivery by each such party of this Amendment
has been duly authorized by all necessary corporate action on its part;
          (c) the Amendment has been duly executed and delivered by each such
party and constitutes each such party’s legal, valid and binding obligation,
enforceable in accordance with its terms;
          (d) the execution and delivery of this Amendment by the Borrower and
the Guarantors will not result in a conflict or be in conflict with, or
constitute a default under, any instrument, document, decree, order, statute,
rule or governmental regulation applicable to such party;
          (e) a Cancellation of Certificate of Limited Partnership with respect
to Texas Lone Star Title, L.P (“Texas Lone Star”) was filed with the Secretary
of State of the State of Texas on December 18, 2009 (effective date as of
December 18, 2009) causing the dissolution (the “Dissolution”) of Texas Lone
Star; the Dissolution (i) constituted an Internal Reorganization of a Subsidiary
permitted under Section 5.01 of the Credit Agreement and (ii) did not violate,
and was made in compliance with, the terms and provisions of Section 5.01 of the
Credit Agreement;

2



--------------------------------------------------------------------------------



 



          (f) the representations and warranties contained in Article IV of the
Credit Agreement are correct in all material respects on and as of the date
hereof as though made on and as of the date hereof except to the extent that any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty is correct in all material
respects as of such earlier date; provided, however, as to the representations
contained in Section 4.04 of the Credit Agreement regarding the financial
statements, there were material changes that are reflected in the financial
statements dated March 31, 2010 and additional material changes occurred after
the filing of the March 31, 2010 financial statements as the result of the
issuance of 12,400,000 shares of common stock, 3,000,000 tangible equity units,
$300,000,000 in senior notes (due 2018) and $250,000,000 senior notes (due
2019), and the repayment of senior notes due 2012, senior notes due 2013 and
convertible notes due 2024; and
          (g) no Default or Event of Default has occurred and is continuing, or
would result from the extension of the Termination Date contemplated by this
Amendment.
          Section 5. Reference to the Effect on the Loan Documents
          (a) As of the Effective Date, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like import,
and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument.
          (b) Except as expressly amended hereby or specifically waived above,
all of the terms and provisions of the Credit Agreement and all other Loan
Documents are and shall remain in full force and effect and are hereby ratified
and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender Party under any of the Loan Documents, nor
constitute a waiver or amendment of any other provision of any of the Loan
Documents or for any purpose except as expressly set forth herein.
          (d) This Amendment is a Loan Document.

3



--------------------------------------------------------------------------------



 



          Section 6. Execution in Counterparts
          This Amendment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy or electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.
          Section 7. Headings
          Section headings used in this Amendment are for convenience of
reference only, are not part of this Amendment and are not to affect the
constructions of, or to be taken into consideration in interpreting, this
Amendment.
          Section 8. Governing Law
          This Amendment shall be construed in accordance with and governed by
the laws of the State of New York (other than Section 5-1401 of the New York
General Obligations Law).
          Section 9. Severability
          The fact that any term or provision of this Amendment is held invalid,
illegal or unenforceable as to any person in any situation in any jurisdiction
shall not affect the validity, enforceability or legality of the remaining terms
or provisions hereof or the validity, enforceability or legality of such
offending term or provision in any other situation or jurisdiction or as applied
to any person.
          Section 10. Successors
          The terms of this Amendment shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and permitted
assigns.
          Section 11. WAIVER OF JURY TRIAL
          EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.
[SIGNATURE PAGES FOLLOW]

4



--------------------------------------------------------------------------------



 



[Signature Page to Extension and
Amendment No. 2 to Credit Agreement]
          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their authorized signatories as of the day and year first
above written.

            BEAZER HOMES USA, INC.,
as Borrower
      By:   /s/ Jeffrey Hoza         Name:   Jeffrey Hoza        Title:   Vice
President & Treasurer     

            CITIBANK, N.A.,
as Lender
      By:   /s/ Timicka C. Anderson       Name:   Timicka C. Anderson      
Title:   Vice President    





--------------------------------------------------------------------------------



 



[Signature Page to Extension and
Amendment No. 2 to Credit Agreement]
          Each of the undersigned hereby (i) acknowledges receipt of a copy of
the foregoing Amendment and (ii) reaffirms its obligations under the Amended and
Restated Guaranty, dated as of August 5, 2009, by and between the subsidiaries
of the Borrower party thereto as Guarantors and the Agent, in favor of the Agent
for the benefit of the Lenders under the Credit Agreement.

            APRIL CORPORATION
BEAZER ALLIED COMPANIES HOLDINGS, INC.
BEAZER GENERAL SERVICES, INC.
BEAZER HOMES CORP.
BEAZER HOMES HOLDINGS CORP.
BEAZER HOMES INDIANA HOLDINGS CORP.
BEAZER HOMES SALES, INC.
BEAZER HOMES TEXAS HOLDINGS, INC.
BEAZER REALTY, INC.
BEAZER REALTY CORP.
BEAZER REALTY LOS ANGELES, INC.
BEAZER REALTY SACRAMENTO, INC.
BEAZER/SQUIRES REALTY, INC.
HOMEBUILDERS TITLE SERVICES, INC.
HOMEBUILDERS TITLE SERVICES OF VIRGINIA, INC
         

                 
 
  By:   /s/ Jeffrey Hoza   (SEAL)              
 
      Name: Jeffrey Hoza
Title: Vice President & Treasurer        
 
               

     
 
  BEAZER MORTGAGE CORPORATION

                 
 
  By:   /s/ Jeffrey Hoza   (SEAL)              
 
      Name: Jeffrey Hoza
Title: Vice President & Treasurer        

 



--------------------------------------------------------------------------------



 



[Signature Page to Extension and
Amendment No. 2 to Credit Agreement]

     
 
  ARDEN PARK VENTURES, LLC
BEAZER CLARKSBURG, LLC
BEAZER COMMERCIAL HOLDINGS, LLC
BEAZER HOMES INVESTMENTS, LLC
BEAZER HOMES MICHIGAN, LLC
DOVE BARRINGTON DEVELOPMENT LLC

                 
 
  By:   BEAZER HOMES CORP., its Sole Member        
 
               
 
               
 
  By:   /s/ Jeffrey Hoza   (SEAL)              
 
      Name: Jeffrey Hoza
Title: Vice President & Treasurer        

     
 
  BEAZER SPE, LLC

                 
 
               
 
  By:   BEAZER HOMES HOLDINGS CORP., its Sole Member        
 
               
 
  By:   /s/ Jeffrey Hoza   (SEAL)              
 
      Name: Jeffrey Hoza
Title: Vice President & Treasurer        

     
 
  BEAZER HOMES INDIANA LLP

                 
 
  By:   BEAZER HOMES INVESTMENTS, LLC, its Managing Partner        
 
               
 
  By:   BEAZER HOMES CORP., its Sole Member        
 
               
 
  By:   /s/ Jeffrey Hoza   (SEAL)              
 
      Name: Jeffrey Hoza
Title: Vice President & Treasurer        

 



--------------------------------------------------------------------------------



 



[Signature Page to Extension and
Amendment No. 2 to Credit Agreement]

     
 
  BEAZER REALTY SERVICES, LLC

                 
 
  By:   BEAZER HOMES INVESTMENTS, LLC,
its Sole Member        
 
               
 
  By:   BEAZER HOMES CORP.,
its Sole Member        
 
               
 
  By:   /s/ Jeffrey Hoza   (SEAL)              
 
      Name: Jeffrey Hoza
Title:Vice President & Treasurer        

     
 
  PARAGON TITLE, LLC TRINITY HOMES, LLC

                 
 
  By:   BEAZER HOMES INVESTMENTS, LLC, a Member        
 
               
 
  By:   BEAZER HOMES CORP.,
its Sole Member        
 
               
 
  By:   /s/ Jeffrey Hoza   (SEAL)              
 
      Name: Jeffrey Hoza
Title: Vice President & Treasurer        

     
 
  BEAZER HOMES TEXAS, L.P.

                 
 
  By:   BEAZER HOMES TEXAS HOLDINGS, INC.,
its General Partner        
 
               
 
  By:   /s/ Jeffrey Hoza   (SEAL)              
 
      Name: Jeffrey Hoza
Title: Vice President & Treasurer        

 



--------------------------------------------------------------------------------



 



[Signature Page to Extension and
Amendment No. 2 to Credit Agreement]

                 
 
  BH BUILDING PRODUCTS, LP          
 
  By:   BH PROCUREMENT SERVICES, LLC,
its General Partner        
 
               
 
  By:   BEAZER HOMES TEXAS, L.P.,
its Sole Member        
 
               
 
  By:   BEAZER HOMES TEXAS HOLDINGS, INC.,
its General Partner        
 
               
 
  By:   /s/ Jeffrey Hoza   (SEAL)              
 
      Name: Jeffrey Hoza
Title: Vice President & Treasurer        

                 
 
  BH PROCUREMENT SERVICES, LLC          
 
  By:   BEAZER HOMES TEXAS, L.P.,
its Sole Member        
 
               
 
  By:   BEAZER HOMES TEXAS HOLDINGS, INC., its General Partner        
 
               
 
  By:   /s/ Jeffrey Hoza   (SEAL)              
 
      Name: Jeffrey Hoza
Title: Vice President & Treasurer        

 